Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 1, 2021 has been entered.
Claims 1-4, 8, 11, and 20 remain pending in the application. Claims 5-7, 9, and 10 are canceled.
Applicant’s amendments to the Specification and Claims have overcome each and every objection, 112(a) rejection, and 112(b) rejection previously set forth in the Non-Final Office Action mailed December 14, 2020.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20, Ln. 8 includes a space between "O-glycosidase" and the following comma. There should be no space here.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites, "wherein the buffer is a phosphate buffer". However, claim 4 depends on claim 1, and claim 1 already recites that the buffer is a phosphate buffer in Ln. 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 8, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Slowey et al. (US Publication No. 2009/0306543; hereinafter Slowey; already of record) in view of Butlin et al. (US Publication No. 2015/0190122; hereinafter Butlin; already of record), further in view of Wang et al. (US Publication No. 2010/0184082; hereinafter Wang; already of record), .

Regarding claim 1, Slowey discloses an oral fluid sample collection device (Abstract; [0002]). The device comprises: 
	a collection tube for receiving an oral fluid sample from a subject to be tested for one or more analytes ([0113]; see Fig. 18 at pad compression tube 520 and collection tube 526 having pad seat 590 disposed therein; in regards to the limitation “for receiving an oral fluid sample from a subject to be tested for one or more analytes”, this is directed toward a functional/process limitation and is not considered as part of the claimed device structure and is therefore not considered to further limit the structure beyond that of a capability. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP 2114 & 2173.05(g)). Nevertheless the pad compression tube 520 and collection tube 526 is used for receiving an oral fluid sample from a subject to be tested for one or more analytes; see [0031]), the collection tube having a lyophilized reagent component disposed therein ([0089], The pad compression tube contains a sodium phosphate buffer aqueous solution as well as bacteriostatic molecules, [0113]-[0115], The pad compression tube includes a pad seat, and liquid buffer solution is lyophilized prior to applying to pad seat). The reagent component comprises a bacteriostatic agent ([0089], bacteriostatic molecules), and a phosphate buffer in lyophilized form ([0089], [0113]-[0115], the buffer may be a phosphate buffer, and is lyophilized).
	Slowey fails to explicitly disclose:
a borosilicate glass collection tube; 
that the bacteriostatic agent comprises gentamicin;
that the reagent component comprises lysozyme as a peptidoglycan cleaving enzyme, fluoride as an esterase inhibitor, an antioxidant, O-glycosidase, and a protease;
the phosphate buffer being for buffering the reagent component to a pH range of about 5.7 to about 6.5; and 
a cap having an inert liner configured to minimize adherence of the one or more analytes in the oral fluid sample, wherein the cap is configured for engageably sealing the collection tube.
	Butlin is in the analogous field of oral fluid sample collection systems (Butlin; Abstract, [0003]). Butlin teaches a borosilicate glass collection tube (Butlin [0054]). (Butlin; [0042], see Fig. 1A at container cap 110 and sample container 115, [0057]-[0059], the cap includes a closure liner 725 for providing a sorption neutral surface, [0052], sorption neutral means that the surface doesn’t alter the bulk concentration of a species within the sample, see Fig. 7B at liner 725 bonded to cap 715). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collection tube in the device of Slowey to be made of borosilicate glass as in Butlin, as Butlin teaches that borosilicate glass has an effectively neutral adsorption and leaching profile relative to the sample (Butlin [0054]). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collection tube in the device of Slowey by providing a cap with an inert liner to minimize adherence of analytes and configured for engageably sealing the collection tube as in Butlin, as Butlin teaches a cap to provide a liquid proof seal, which would thereby prevent any of the sample from escaping the tube after it has been received (Butlin [0052]), as well as a liner that is chemically inert and sorption neutral with respect to the sample contained within the collection tube (Butlin [0059]), which would prevent any undesired side reactions as well as inaccurate analyte concentrations in the sample prior to analysis.
	Modified Slowey fails to explicitly disclose:
that the bacteriostatic agent comprises gentamicin;
that the reagent component comprises lysozyme as a peptidoglycan cleaving enzyme, fluoride as an esterase inhibitor, an antioxidant, O-glycosidase, and a protease; and
the phosphate buffer being for buffering the reagent component to a pH range of about 5.7 to about 6.5.
	Wang is in the analogous field of drug detection in saliva samples (Wang Abstract) and teaches a reagent component comprising lysozyme as a peptidoglycan cleaving enzyme (Wang [0072]-[0073], Homogeneous immunoassays can also be used when utilizing the anti-THC antibodies of the present invention. Homogeneous immunoassays may be preferred for detection of low molecular weight compounds, such as hormones, therapeutic drugs, and illegal drugs that cannot be analyzed by other methods, or compounds found in high concentration. In homogeneous techniques, bound or unbound antigens are enzyme-linked…enzymes useful in homogeneous immunoassays include lysozyme…). Wang further teaches a protease (Wang [0072]-[0073], Enzymes useful in homogeneous immunoassays include…trypsin…; trypsin is a protease as evidenced by Para. [0015] of the instant Specification). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lyophilized reagent component in the device of modified Slowey to comprise lysozyme as a peptidoglycan cleaving enzyme as in Wang, as Wang teaches that lysozyme, a peptidoglycan cleaving enzyme, can be used as an enzyme to bond to antigens in the detection of low molecular weight compounds, such as hormones, therapeutic drugs, and illegal drugs that cannot be analyzed by other methods (Wang [0072]-[0073]). Further, it would have been obvious to one of ordinary skill in the art before the (Wang [0072]-[0073]).
	Modified Slowey fails to explicitly disclose:
that the bacteriostatic agent comprises gentamicin;
that the reagent component comprises fluoride as an esterase inhibitor, an antioxidant, and O-glycosidase; and
the phosphate buffer being for buffering the reagent component to a pH range of about 5.7 to about 6.5.
	Komeda is in the analogous field of biological sample preservation (Komeda; Abstract, [0108]-[0109]) and teaches an antioxidant (Komeda; [0015], [0017], [0091], [0093], [0101], …epicatechin…). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lyophilized reagent component in the device of modified Slowey to comprise an antioxidant such as epicatechin as in Komeda, as Komeda teaches antioxidants that can be used to preserve biological tissue or cells (Komeda; [0015], [0017], [0091], [0093], [0101]).
	Modified Slowey fails to explicitly disclose:
that the bacteriostatic agent comprises gentamicin;
that the reagent component comprises fluoride as an esterase inhibitor, and O-glycosidase; and
the phosphate buffer being for buffering the reagent component to a pH range of about 5.7 to about 6.5.
	Musshoff is in the analogous field of drug detection in biological samples (Musshoff Abstract) and teaches fluoride as an esterase inhibitor (Musshoff; Abstract 1st Para., In a few regions in Germany the local authorities use systems containing sodium fluoride for taking a blood sample. Caused by inhibition of esterases in the taken sample COC is still detectable in blood samples., Abstract Last Para., A use of fluoride stabilized blood sampling systems is advised. This makes it easier to investigate the state of intoxication or to appraise the temporal connection between COC consumption and incident or blood sampling.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lyophilized reagent component in the device of modified Slowey to comprise fluoride as an esterase inhibitor as in Musshoff, as Musshoff teaches that an esterase inhibitor can prevent in vitro decomposition of illicit drugs in a detection system, thereby enabling the illicit drugs to be more readily detected (Musshoff; Abstract 1st Para., Abstract Last Para.).
	Modified Slowey fails to explicitly disclose:
that the bacteriostatic agent comprises gentamicin;
that the reagent component comprises O-glycosidase; and
the phosphate buffer being for buffering the reagent component to a pH range of about 5.7 to about 6.5.
	Bahl is in the analogous field of oral fluid sample collection devices (Bahl Title) and teaches gentamicin (Bahl; Col. 2 Lns. 56-62, The preservative pouch contains the heretofore mentioned second distal seal. This seal is now broken during centrifugation. At this point, the oral sample which has been preserved through mailing is collected by within the mailing pouch and can be used to determine presence of various antibodies in any of a series well-known tests for the existence of such antibodies or other analytes., Col. 5 Lns. 31-39, The composition of the preservative will be an aqueous solution, containing the following ingredients in PBS…0.05 to 0.5% Gentamicin Sulfate…). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bacteriostatic agent in the device of modified Slowey to comprise gentamicin as in Bahl, as Bahl teaches that gentamicin can be used to preserve an oral sample for subsequent analysis (Bahl; Col. 2 Lns. 56-62, Col. 5 Lns. 31-39).
	Modified Slowey fails to explicitly disclose:
that the reagent component comprises O-glycosidase; and
the phosphate buffer being for buffering the reagent component to a pH range of about 5.7 to about 6.5.
	Politi is in the analogous field of quantification of doping agents in biological samples (Politi Abstract) and teaches O-glycosidase (Politi Pg. 6 Col. 2 4th Para., Recombinant human erythropoietin (rhEPO) is used as a doping agent in endurance sports because it enhances aerobic capacity by increasing red cell volume…enzymatic deglycosylation was used to overcome loss of sensitivity due to microheterogeneity (EPO undergoes post-translational carbohydrate chains attachment making this peptide a family of molecules instead of a single compound; consequently, the detected signal is split over numerous and therefore less intense peaks)…after removing the carbohydrate chains by a single-step procedure (using N-glycosidase, O-glycosidase, and neuraminidase), matrix-assisted laser desorption ionization (MALDI)-TOF-MS analysis enabled the detection of both intact glycoproteins and deglycosylated proteins in the picomole range.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lyophilized reagent component in the device of modified Slowey to further comprise O-glycosidase as in Politi, as Politi teaches the O-glycosidase can be used to remove carbohydrate chains in a sample to overcome loss of sensitivity in a sample to be detected (Politi Pg. 6 Col. 2 4th Para.), thereby enhancing the ability of the device to accurately detect an analyte in the sample.
	Modified Slowey fails to explicitly disclose:
the phosphate buffer being for buffering the reagent component to a pH range of about 5.7 to about 6.5.
	Bauer is in the analogous field of analyte testing in a saliva sample (Bauer Col. 1 Lns. 5-11). Bauer teaches a phosphate buffer for buffering a reagent component to a pH range of about 5.7 to about 6.5 (Bauer; Col. 5 Lns. 36-48, Col. 1 Lns. 34-49, Sodium phosphate may be used as a buffer to bring the pH of the sample in the range of 5.0 to 9.0, which is optimal for alcohol oxidase, an enzyme that is used for the detection of alcohol). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the phosphate buffer and the reagent component in the device of modified Slowey so that the phosphate buffer is for buffering the reagent component to a pH range of about 5.7 to about 6.5 as in Bauer, as Bauer teaches that this pH range is optimal for alcohol oxidase, which can be used for (Bauer; Col. 5 Lns. 36-48, Col. 1 Lns. 34-49, Col. 1 Lns. 5-11).
	Note: The instant Claims contain a large amount of functional language (ex: “for receiving…”, “configured to…”, “configured for…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Slowey discloses the sample collection device of claim 1.
	Modified Slowey fails to explicitly disclose that each of the collection tube and the cap comprise threads for engageably sealing the collection tube by screwing the cap onto the threads of the glass collection tube.
	Butlin teaches a collection tube and cap that comprise threads for engageably sealing the tube by screwing the cap onto the tube (Butlin [0042]; see Fig. 1A at container cap 110 and sample container 115). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of modified Slowey by providing a collection tube and cap that comprise threads for engageably sealing the tube by screwing the cap onto the tube as in Butlin, as Butlin teaches a threaded configuration to allow the collection tube to sealed after collection of a sample (Butlin [0042]).

Regarding claim 4, modified Slowey discloses the sample collection device of claim 1. Modified Slowey further discloses that the buffer is a phosphate buffer (see Claim 1 above at Slowey teaching the phosphate buffer in [0089]).

Regarding claim 8, modified Slowey disclose the sample collection device of claim 1. Modified Slowey further discloses that the antioxidant comprises epicatechin (see Claim 1 above, where Komeda teaches epicatechin in [0015], [0017], [0091], [0093], [0101]).

Regarding claim 11, modified Slowey discloses the sample collection device of claim 1. Modified Slowey further discloses that the one or more analyte(s) in the oral fluid sample comprises one or more drugs/drug metabolites selected from the group consisting of parent Δ9-tetrahydrocannabinol (THC), the major metabolite of THC, 11-nor-Δ9- tetrahydrocannabinol-9-carboxylic acid (THCA), cocaine, the major metabolite of cocaine, benzoylecgonine (BZE), opiates, codeine, morphine, hydrocodone, hydromorphone, oxycodone, oxymorphone, 6-acetylmorphine, amphetamine, methamphetamine, methylenedioxymethamphetamine (MDMA), methylenedioxyamphetamine (MDA), phencyclidine (PCP), benzodiazepines, diazepam, alprazolam, ethanol, and hormones (the analyte(s) in the oral fluid sample are the material worked upon, and do not limit apparatus claims, as they are not positively recited-see MPEP 2115; nevertheless, Slowey teaches THC as an analyte; see [0066]).

Regarding claim 20, Slowey discloses a method for collecting an oral fluid sample from a subject for analysis (Abstract; [0002]), comprising: 
	providing a collection tube (([0113]; see Fig. 18 at pad compression tube 520 and collection tube 526 having pad seat 590 disposed therein), the collection tube having a lyophilized reagent component disposed therein ([0089], The pad compression tube contains a sodium phosphate buffer aqueous solution as well as bacteriostatic molecules, [0113]-[0115], The pad compression tube includes a pad seat, and liquid buffer solution is lyophilized prior to applying to pad seat), wherein the reagent component comprises a bacteriostatic agent ([0089], bacteriostatic molecules) and a phosphate buffer in lyophilized form ([0089], [0113]-[0115], the buffer may be a phosphate buffer, and is lyophilized).
	Slowey fails to explicitly disclose:
a subject to be tested for one or more analytes expectorating an oral fluid sample into a borosilicate glass collection tube; 
that the bacteriostatic agent comprises gentamicin;
that the reagent component comprises lysozyme as a peptidoglycan cleaving enzyme, fluoride as an esterase inhibitor, an antioxidant, O-glycosidase, and a protease; 
the phosphate buffer being for buffering the reagent component to a pH range of about 5.7 to about 6.5; and 
engageably sealing the collection tube with a cap having an inert liner.
	Butlin teaches a test subject expectorating an oral fluid sample into a borosilicate glass collection tube (Butlin; [0016], [0006], …a subject expectorate into a container, [0054]), and engageably sealing the collection tube with a cap having an inert liner (Butlin; [0042], see Fig. 1A at container cap 110 and sample container 115, [0057]-[0059], see Fig. 7B at liner 725 bonded to cap 715). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collection tube in the method of Slowey by including a test subject expectorating an oral fluid sample into a borosilicate glass collection tube as in Butlin, as Butlin teaches that expectoration is a common means for delivering an oral fluid sample to a collection tube (Butlin [0006]), and borosilicate glass has an effectively neutral adsorption and leaching profile relative to the sample (Butlin [0054]). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collection tube in the method of Slowey by engageably sealing the collection tube with a cap having an inert liner as in Butlin, as Butlin teaches a cap to provide a liquid proof seal, which would thereby prevent any of the sample from escaping the tube after it has been received (Butlin [0052]), as well as a liner that is chemically inert with respect to the sample contained within the collection tube (Butlin [0059]), which would prevent any undesired side reactions prior to analysis.
	Modified Slowey fails to explicitly disclose:
that the bacteriostatic agent comprises gentamicin;
that the reagent component comprises lysozyme as a peptidoglycan cleaving enzyme, fluoride as an esterase inhibitor, an antioxidant, O-glycosidase, and a protease; and
the phosphate buffer being for buffering the reagent component to a pH range of about 5.7 to about 6.5.
	Wang teaches a reagent component comprising lysozyme as a peptidoglycan cleaving enzyme (Wang [0072]-[0073], Homogeneous immunoassays can also be used when utilizing the anti-THC antibodies of the present invention. Homogeneous immunoassays may be preferred for detection of low molecular weight compounds, such as hormones, therapeutic drugs, and illegal drugs that cannot be analyzed by other methods, or compounds found in high concentration. In homogeneous techniques, bound or unbound antigens are enzyme-linked…enzymes useful in homogeneous immunoassays include lysozyme…). Wang further teaches a protease (Wang [0072]-[0073], Enzymes useful in homogeneous immunoassays include…trypsin…; trypsin is a protease as evidenced by Para. [0015] of the instant Specification). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lyophilized reagent component in the method of modified Slowey to comprise lysozyme as a peptidoglycan cleaving enzyme as in Wang, as Wang teaches that lysozyme, a peptidoglycan cleaving enzyme, can be used as an enzyme to bond to antigens in the detection of low molecular weight compounds, such as hormones, therapeutic drugs, and illegal drugs that cannot be analyzed by other methods (Wang [0072]-[0073]). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lyophilized reagent component in the method of modified Slowey to comprise a protease as in Wang, as Wang teaches that trypsin, a protease, can be used as an enzyme to bond to antigens in the detection of low molecular (Wang [0072]-[0073]).
	Modified Slowey fails to explicitly disclose:
that the bacteriostatic agent comprises gentamicin;
that the reagent component comprises fluoride as an esterase inhibitor, an antioxidant, and O-glycosidase; and
the phosphate buffer being for buffering the reagent component to a pH range of about 5.7 to about 6.5.
	Komeda teaches an antioxidant (Komeda; [0015], [0017], [0091], [0093], [0101], …epicatechin…). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lyophilized reagent component in the method of modified Slowey to comprise an antioxidant such as epicatechin as in Komeda, as Komeda teaches antioxidants that can be used to preserve biological tissue or cells (Komeda; [0015], [0017], [0091], [0093], [0101]).
	Modified Slowey fails to explicitly disclose:
that the bacteriostatic agent comprises gentamicin;
that the reagent component comprises fluoride as an esterase inhibitor and O-glycosidase; and
the phosphate buffer being for buffering the reagent component to a pH range of about 5.7 to about 6.5.
	Musshoff teaches fluoride as an esterase inhibitor (Musshoff; Abstract 1st Para., In a few regions in Germany the local authorities use systems containing sodium fluoride for taking a blood sample. Caused by inhibition of esterases in the taken sample COC is still detectable in blood samples., Abstract Last Para., A use of fluoride stabilized blood sampling systems is advised. This makes it easier to investigate the state of intoxication or to appraise the temporal connection between COC consumption and incident or blood sampling.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lyophilized reagent component in the method of modified Slowey to comprise fluoride as an esterase inhibitor as in Musshoff, as Musshoff teaches that an esterase inhibitor can prevent in vitro decomposition of illicit drugs in a detection system, thereby enabling the illicit drugs to be more readily detected (Musshoff; Abstract 1st Para., Abstract Last Para.).
	Modified Slowey fails to explicitly disclose:
that the bacteriostatic agent comprises gentamicin;
that the reagent component comprises O-glycosidase; and
the phosphate buffer being for buffering the reagent component to a pH range of about 5.7 to about 6.5.
	Bahl teaches gentamicin (Bahl; Col. 2 Lns. 56-62, The preservative pouch contains the heretofore mentioned second distal seal. This seal is now broken during centrifugation. At this point, the oral sample which has been preserved through mailing is collected by within the mailing pouch and can be used to determine presence of various antibodies in any of a series well-known tests for the existence of such antibodies or other analytes., Col. 5 Lns. 31-39, The composition of the preservative will be an aqueous solution, containing the following ingredients in PBS…0.05 to 0.5% Gentamicin Sulfate…). It would have been obvious to one of (Bahl; Col. 2 Lns. 56-62, Col. 5 Lns. 31-39).
	Modified Slowey fails to explicitly disclose:
that the reagent component comprises O-glycosidase; and
the phosphate buffer being for buffering the reagent component to a pH range of about 5.7 to about 6.5.
	Politi teaches O-glycosidase (Politi Pg. 6 Col. 2 4th Para., Recombinant human erythropoietin (rhEPO) is used as a doping agent in endurance sports because it enhances aerobic capacity by increasing red cell volume…enzymatic deglycosylation was used to overcome loss of sensitivity due to microheterogeneity (EPO undergoes post-translational carbohydrate chains attachment making this peptide a family of molecules instead of a single compound; consequently, the detected signal is split over numerous and therefore less intense peaks)…after removing the carbohydrate chains by a single-step procedure (using N-glycosidase, O-glycosidase, and neuraminidase), matrix-assisted laser desorption ionization (MALDI)-TOF-MS analysis enabled the detection of both intact glycoproteins and deglycosylated proteins in the picomole range.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lyophilized reagent component in the method of modified Slowey to further comprise O-glycosidase as in Politi, as Politi teaches the O-glycosidase can be used to remove carbohydrate chains in a sample to (Politi Pg. 6 Col. 2 4th Para.), thereby enhancing the ability of the device to accurately detect an analyte in the sample.
	Modified Slowey fails to explicitly disclose:
the phosphate buffer being for buffering the reagent component to a pH range of about 5.7 to about 6.5.
	Bauer teaches a phosphate buffer for buffering a reagent component to a pH range of about 5.7 to about 6.5 (Bauer; Col. 5 Lns. 36-48, Col. 1 Lns. 34-49, Sodium phosphate may be used as a buffer to bring the pH of the sample in the range of 5.0 to 9.0, which is optimal for alcohol oxidase, an enzyme that is used for the detection of alcohol). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the phosphate buffer and the reagent component in the method of modified Slowey so that the phosphate buffer is for buffering the reagent component to a pH range of about 5.7 to about 6.5 as in Bauer, as Bauer teaches that this pH range is optimal for alcohol oxidase, which can be used for the detection of alcohol in a biological sample such as saliva (Bauer; Col. 5 Lns. 36-48, Col. 1 Lns. 34-49, Col. 1 Lns. 5-11).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Slowey in view of Butlin, Wang, Komeda, Musshoff, Bahl, Politi, and Bauer, further in view of Ingber et al. (US Publication No. 2015/0173833; hereinafter Ingber; already of record).

Regarding claim 3, modified Slowey discloses the sample collection device of claim 1. Modified Slowey further discloses the collection tube (see Claim 1 above at Slowey teaching the collection tube in [0113], Fig. 18).
	Modified Slowey fails to explicitly disclose that the collection tube is internally silanized to minimize adherence of the analyte(s) in the fluid sample.
	Ingber is in the analogous field of diagnostic tools for biological samples (Ingber [0020]-[0021]) and teaches a surface that is silanized to minimize adherence of analyte(s) in the fluid sample (Ingber [0022], …the surface of the capture element can be modified to reduce non-specific binding of a microbe and/or microbial matter on the capture element material surface. In one embodiment, the surface of the capture element can be coated with a combination of perfluorocarbon-containing silanes and amino-containing silanes. In another embodiment, the surface of the capture element can be modified to create a slippery liquid-infused porous surface (SLIPS). In such embodiments, a fluid such as blood can flow through the device in the absence of anticoagulant without blood adhesion or coagulation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collection tube in the device of modified Slowey to be internally silanized as in Ingber, as Ingber teaches that silanized coatings can be used to reduce non-specific binding of microbes on the surface, thereby allowing a sample to flow through the device more easily (Ingber [0022]).
Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 1798                                                                                                                                                                                                        /JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798